Per Curiam.
This suit was instituted to recover compensation for personal injuries sustained by the wife while she was in the act of alighting from a bus of the defendant company, in the borough of Wallington, when she alleged that the bus was stopped, but as she was in the act of alighting suddenly started forward, throwing her to the ground, and indicting the injuries alleged. The verdict in her favor was for $3,000 and that in favor of her husband for $500.
It is contended that the court should have directed a non-suit on the ground that there was no negligence shown on the part of the defendant. Manifestly, in view of the facts stated, there is nothing of substance in this.
The next point is that the court should have directed a verdict in favor of the defendant on the ground that the woman was guilty of contributory negligence. This is equally untenable, since the question of negligence and contributory negligence was entirely one of fact for the jury.
Nor is there any substance in the argument that the verdicts are against the weight of the evidence. Our review of *242the testimony leads us to the opposite view. Nor do we think the verdicts are excessive. The woman had a dislocated left ankle and a severely contused right ankle and leg about up to the knee; the injury to her ankle produced varicose veins, while the dislocation of the ankle impaired the ligaments on the outer side thereof; they are now weakened, and as a result, if she does not have some kind of artificial support she is likely to have more trouble with the ankle. She was in bed about five weeks, and she is not able to walk with any sense of security. Under these circumstances it does not seem that the verdicts are excessive within the legal meaning of that term as defined by the cases.
The rule will be discharged.